Citation Nr: 0737569	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative 
changes, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date prior to January 20, 
2003 for the assignment of a 40 percent disability rating for 
service-connected lumbosacral strain with degenerative 
changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty in the United States Air 
Force from August 1963 to December 1978.

Service connection for a back disability was granted in an 
April 1979 VA rating decision; a 10 percent disability rating 
was assigned.  The disability was later separated into 
disabilities of the thoracic spine and the lumbar spine; 
separate 
10 percent ratings were assigned.

Service connection for bilateral hearing loss was initially 
denied in a June 1992 VA rating decision.  The veteran did 
not appeal that decision.  A VA rating decision dated in June 
2001 denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran initiated an appeal of that decision as to the 
hearing loss claim, but not the tinnitus claim.  In a May 
2002 decision, the Board determined that new and material 
evidence had been submitted which was sufficient to reopen 
the previously-denied claim of entitlement to service 
connection for bilateral hearing loss; the Board went on to 
deny the claim on the merits.  

In the above-referenced April 2003 rating decision, the RO 
increased the disability rating for the veteran's service-
connected lumbosacral strain to 40 percent, effective from 
January 20, 2003.  The RO also declined to reopen the 
previously-denied claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran 
initiated an appeal of that decision, including the effective 
date assigned for the 40 percent increase for the lumbosacral 
spine disorder.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in a June 2004 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in July 2004.

In May 2007 the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.
The veteran subsequently submitted evidence directly to the 
Board.  In October 2007, the veteran submitted a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

Remanded issues

The issues of entitlement to an increased disability rating 
for service-connected lumbosacral strain with degenerative 
changes and entitlement to an effective date prior to January 
20, 2003 for the assignment of a 40 percent disability rating 
for the lumbar spine disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Resource Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  In June 2001, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus.  A timely 
appeal as to that issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's June 2001 rating decision pertains to the veteran's 
noise exposure in service, which had not been established at 
the time of the prior final denial.  The additionally 
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.

4.  In May 2002, the Board denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
on the merits.

5.  The evidence associated with the claims folder subsequent 
to Board's May 2002 decision pertains to the veteran's noise 
exposure in service, which had not been established at the 
time of the prior final denial.  The additionally received 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claim.

6.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.




CONCLUSIONS OF LAW

1.  The RO's June 2001 decision denying service connection 
for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  Since the June 2001 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The Board's May 2002 decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

5.  Since the May 2002 Board decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

6.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  Implicit in these two 
claims is the contention that new and material evidence which 
is sufficient to reopen the previously-denied claims has been 
received.  



In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  
The Board will then render a decision on the claims to 
reopen.  As noted in the Introduction, the veteran's 
increased rating and earlier effective date claims are being 
remanded for additional development.

Initial matter

The veteran has made a number of vague assertions that 
various VA employees committed gross negligence, provided 
inadequate treatment, ignored evidence and made "false 
allegations" that VCAA letters were sent to the veteran.  
See, e.g., the veteran's June 18, 2003 notice of 
disagreement; see also Attachment DN-02, received on July 31, 
2003.

Under the presumption of administrative regularity, it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
United States Court of Appeals for Veterans Claims (the 
Court) found that the presumption of regularity applied to 
VA.   The Court found that the presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties. 
See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In this case, veteran's statements, as well as the of 
evidence of record as a whole, does not serve to rebut the 
presumption of administrative regularity.  The veteran has 
not been clear as to how these various VA officials acted 
improperly, and he has presented no objective evidence which 
is supportive of his vague contentions.  Accordingly, the 
presumption of administrative regularity is not rebutted in 
the instant case.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issues on appeal; the standard of review and duty to assist 
do not apply unless the previously-denied claims are 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The veteran 
was advised of the relevant law and regulations pertaining to 
his claims to reopen in a letter from the RO dated March 24, 
2003.  The March 2003 VCAA letter specifically explained that 
evidence sufficient to reopen the veteran's previously denied 
claims must be "new and material," closely following the 
regulatory language of 38 C.F.R. § 3.156(a).  The Board 
further notes that the veteran was provided with specific 
notice as to what evidence would be material to his claim in 
the last final denial of record, as it informed the veteran 
the newly-submitted evidence "shows your condition now but 
does not establish that your current condition was caused by 
your service."  As such, the veteran was advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2003 letter, along with additional letters dated July 
25, 2003 and April 15, 2005.  Specifically, the veteran was 
advised in the April 2005 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the April 2005 letter informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the March 2003 letter were copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, for the veteran to complete so that the RO could 
obtain private records on his behalf.  The March 2003 letter 
specifically indicated that records from private physicians 
A.R. and A.G. and Tampa Hearing Services had been received.  

The April 2005 letter specifically noted: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give us the records, asks for a fee to 
provide them, or VA otherwise cannot get the evidence, we'll 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  The veteran was also informed in the VCAA letters 
that a VA examination would be scheduled if necessary to make 
a decision on the claims.

Finally, the Board notes that the April 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not initially provided complete notice of the 
VCAA prior to the initial adjudication of his claims, which 
was by rating decision in April 2003.  The Board is of course 
aware of the decision of the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with additional VCAA 
notice through the July 2003 and April 2005 VCAA letters, 
after which he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Though the claims were not readjudicated 
after these letters were issued, the Board points out that 
this was the choice of the veteran.  As detailed in the 
Introduction, he submitted a waiver of consideration of new 
evidence by the RO, and has submitted a number of letters 
indicating that he did not desire the RO to readjudicate his 
claims.  Moreover, the veteran's communications with the RO 
demonstrate that he is well aware of the requirements of the 
VCAA.  Finally, the veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his 
claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
claims.  In other words, any lack advisement as to those two 
elements is meaningless, because disability ratings and 
effective dates were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The Board 
additionally observes that the veteran does not appear to 
contend that he did not receive the April 2005 and March 2006 
VCAA letters.  Moreover, the veteran's voluminous 
presentations make it clear that he is fully aware of his 
responsibilities and those of VA under the VCAA.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned in May 2007.

Accordingly, the Board will proceed to a decision as to two 
of the four issues on appeal.  As detailed in the 
Introduction, the veteran's increased rating and earlier 
effective date claims are being remanded for additional 
development.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Additionally, decisions by the Board are final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in March 2003, the claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
hearing loss and tinnitus.  Implicit in his claims is the 
contention that new and material evidence has been received 
which is sufficient to reopen the claims.

As will be explained in detail below, the Board finds that 
new and material evidence has been received which is 
sufficient to reopen the veteran's claims of entitlement to 
service connection for hearing loss and tinnitus.  Those 
claim are reopened.  The Board further finds, after a review 
of the claims on their merits, that  
a preponderance of the evidence is against the claims.

New and material evidence

The June 2001 RO decision denying service connection for 
tinnitus and the May 2002 Board decision denying service 
connection for bilateral hearing loss are final.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2007).  The RO's denial in June 2001 and 
the Board's denial in May 2002 were both predicated on the 
absence of an in-service disease or injury [Hickson element 
(2)].  As explained above, the veteran's claims for service 
connection for tinnitus and hearing loss may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
July 2001 for the tinnitus claim and after May 2002 for the 
hearing loss claim) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran's hearing problems were incurred in service.  See 
38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claims of 
entitlement to service connection for tinnitus and bilateral 
hearing loss has been received.  

With respect to the tinnitus claim, a December 17, 2001 
statement from audiologist A.C.G. notes "you did suffer from 
military noise exposure to aircraft engines and some 
ammunition."  This evidence can be considered "new" with 
respect to the claim, in that it was not previously 
considered by the RO in the June 2001 adjudication of the 
claim, and it arguably is "material" because it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156 (2007).  

As for the hearing loss claim, a May 24, 2007 statement from 
D.M.W., M.D., notes that the veteran "was exposed to 
significant engine and jet noise" in service, and finds that 
the veteran's hearing loss "is as likely as not a result of 
exposure to a high noise environment while on active duty 
with the United States Air Force."  This evidence can be 
considered "new" with respect to the claim, in that it was 
not previously considered by the Board in the May 2002 
adjudication of the claim, and  is arguably "material" 
because it is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156 (2007).  

Accordingly, new and material evidence has been submitted 
with respect to both the tinnitus and hearing loss claims, 
and they are thus reopened.  

Procedural concerns

The Board has reopened the veteran's tinnitus and hearing 
loss claims and is considering moving forward to discuss the 
claims on their merits.  Before doing so, however, the Board 
must consider certain procedural concerns.

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as detailed in the VCAA discussion 
above, the veteran has been amply apprised of what is 
required to establish his claim of entitlement to service 
connection for tinnitus and hearing loss. Moreover, he 
presented testimony, evidence and argument directly to the 
Board, all of which focused on the merits of his claims 
rather than on the narrower matter of whether new and 
material evidence was submitted.   Thus, there are no due 
process problems, and there is no prejudice to him in the 
Board's considering his claims on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 
 In particular, the RO has obtained reports of private 
treatment of the veteran.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  A medical examination is unnecessary 
in this case, however, because there is no objective evidence 
of in-service ear disease or injury.  In the absence of such 
evidence, obtaining a medical nexus opinion would be futile.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of in-service disease or injury.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

(iii.) Standard of review

Upon reopening the claim, after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion of the merits of the claims

With respect to Hickson element (1), the February 2001 VA 
audiological examiner diagnosed the veteran with bilateral 
hearing loss and noted the veteran's complaints of constant 
tinnitus.  Hickson element (1) is accordingly met for both 
claims.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

There is no evidence of ear disease in service.  In 
particular, audiology testing conducted at the time of the 
veteran's May 1978 separation examination was normal.  
Additionally, examination of the veteran's ears by J.P.H. a 
few months following separation in February 1979 was 
pertinently normal, and the veteran made no complaints as to 
hearing problems at that time.  Indeed, Dr. H. answered 
"no" in response to an inquiry as to whether hearing loss 
was noted at that time.  

Moreover, the veteran received a VA Compensation and Pension 
(C&P) physical examination in April 1979.  In the examination 
report itself, his ears were described as "normal" and 
hearing loss was specifically not noted.  In addition, there 
is of record a report of a special VA ear, nose and throat 
(ENT) examination, dated April 9, 1979.  That examination was 
not triggered by any ear or hearing complaints  but rather 
complaints of gagging and throat irritation.  The veteran's 
ears were examined and found to be normal.

The veteran appears to contend that he complained of hearing 
problems immediately upon leaving service.  See the 
"Summation 07" received at the Board on July 17, 2007, page 
2; see also the June 30, 2004 Substantive Appeal.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

Here, the Board must weigh the veteran's recent statements, 
in which he contends that he complained of hearing problems 
shortly after leaving service, with the contemporaneous 
medical record, which are devoid of such complaints. 

Significantly, there is no mention of ear problems by the 
veteran until he filed his claim for entitlement to service 
connection for bilateral hearing loss in March 1992, over a 
decade after he left military service and almost 14 years 
after he filed his initial claim of entitlement to VA 
benefits in December 1978.  That initial claim, 
interestingly, referred to numerous claimed disabilities but 
not to hearing loss, tinnitus or ear problems in general.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

The Board finds that the contemporaneous records far outweigh 
the veteran's recent self-serving statements.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

Accordingly, the medical evidence of record indicates that 
the veteran did not evidence hearing loss or tinnitus in 
service or within the one year presumptive period after 
service for hearing loss.

With respect to in-service injury, the alleged injury is 
acoustic trauma.  The veteran in essence contends that 
exposure to noise from jet noise while serving as an aircraft 
mechanic caused injury to his ears.  See the March 10, 2003 
claim.

The Board observes that the veteran is not a veteran of 
combat, see 38 U.S.C.A. § 1154(b), so there is no statutory 
presumption of in-service injury.

There is no question of noise exposure during service.  
Indeed, a personnel action dated in July 1972 indicates that 
the veteran was assigned an MOS of "Equip Tech," which 
required use of ear protection.  See AF Form 2095, dated July 
19, 1972.  The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
noise during service.  However, the evidence of record does 
not support the veteran's contention that he sustained any 
injury thereby.  Crucially, the veteran's service medical 
records are pertinently negative for ear injury, and in the 
accompanying reports of medical history he specifically 
denied ear trouble and hearing loss.  

The Board also finds the veteran's initial application for VA 
benefits in December 1978, as well as the reports of the 
April 1979 VA C&P and ENT examinations, in which the veteran 
reported no ear or hearing problems, to be more persuasive 
than his recent contentions to the effect that he injured his 
ears in service.  See Curry, supra.  

The lack of any evidence of ear problems for a decade after 
service, and the filing of the claim for service connection 
14 years after service and 14 years after his initial claim 
for VA benefits, is itself evidence which tends to show that 
no injury to the ear was sustained in service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

In short, although the veteran, like most military veterans, 
was exposed to noise in service, this does not automatically 
mean that there was injury (i.e., acoustic trauma) caused 
thereby.  The veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.  There is no objective, contemporaneous evidence 
that the veteran sustained acoustic trauma in the performance 
of his duties.

This claim was reopened due to certain recent medical 
statements, which were discussed above.  As previously 
indicated, such statement may be sufficient to reopen the 
claims but not to grant them.  See Hodge, supra.  

The statements in question are those of audiologist A.C.G. 
["you did suffer from military noise exposure to aircraft 
engines and some ammunition"]  and D.M.W., M.D. [the veteran 
"was exposed to significant engine and jet noise"].  As 
indicated above, it is uncontroverted that noise exposure 
occurred in service.  Significantly, however, neither opinion 
stated that the veteran sustained any injury thereby.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems during 
audiological examination, as well as the lack of objective 
evidence of ear problems for over a decade after service.  
See Curry, supra.

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 14 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright, supra.

Hickson element (2) is therefore not met, and the claims fail 
on this basis.  

With respect to the final element, medical nexus, the 
February 2001 VA examiner found that: "The conductive 
component of [the veteran's] hearing loss cannot be 
attributed to any acoustic trauma . . . .  The only portion 
of his hearing loss which could be attributed to acoustic 
trauma would be the sensorineural component.  However, it 
should be noted that [the veteran] denied any episodes of 
unprotected military noise exposure as well as unprotected 
civilian/recreational noise exposure." 

Competent medical evidence in the veteran's favor consists of 
the May 24, 2007 statement from D.M.W., M.D., who found that 
the veteran's hearing loss "is as likely as not a result of 
exposure to a high noise environment while on active duty 
with the United States Air Force."  The Board has considered 
this statement.  However, it ascribes less weight of 
probative value to Dr. D.M.W.'s opinion than it does to the 
opinion of the VA examiner because of the utter lack of 
evidence of any hearing problems or tinnitus in service or 
for many years thereafter.  Put another way, Dr. D.M.W. has 
failed to explain the veteran's documented lack of 
complaints, both to medical practitioners and in connection 
with claims for VA benefits, from the time he left service in 
1978 until 1991. 


The veteran himself cannot offer a competent medical nexus 
opinion.  See 38 U.S.C.A. § 5107(a); see also Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) and 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Elements (2) and (3) have not 
been met.  The benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative 
changes, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date prior to January 20, 
2003 for the assignment of a 40 percent disability rating for 
service-connected lumbosacral strain with degenerative 
changes.

The most recent VA spine examination was performed in 
February 2001.  
The veteran has indicated that his service-connected lumbar 
spine symptomatology has worsened since that time.  The Board 
finds that a contemporaneous VA examination is warranted.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

The veteran previously voiced his unwillingness to report for 
updated VA examinations scheduled on his behalf.  See an 
August 28, 2004 statement from the veteran.  However, he has 
indicated to the undersigned that he would report for an 
updated VA examination if it is performed by someone other 
than the February 2001 VA spine examiner.  See the May 2007 
hearing transcript, page10.  

Additionally, the veteran has testified that all records from 
Wesley Chapel Chiropractic from his period of treatment 
between 1992 and 2003 are not associated with the claims 
folder.  See id at 12.  Additional treatment records, if 
existing, should be associated with the claims folder, as 
they could potentially affect the outcome of the increased 
rating and effective date issues currently on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).

The Board believes that additional evidence as to the level 
of disability of the lumbar spine may have a bearing on the 
effective date assigned for the increased rating.  That issue 
is therefore also remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if the outcome of one claim could have a 
significant impact on the other].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected lumbar spine 
disorder.  Any such records so 
identified should be obtained, to 
include additional records from the 
Wesley Chapel Chiropractic services 
[dated between 1992 and 2003], to the 
extent possible.  Any records so 
obtained should be associated with 
the veteran's VA claims folder.

2.  VBA should then schedule the 
veteran for an examination in order to 
determine the current severity of the 
service-connected lumbar spine 
disorder.  The examination should be 
conducted by someone other than the 
February 2001 examiner.  The veteran's 
VA claims folder should be forwarded 
to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 40 
percent for service-connected 
lumbosacral strain with degenerative 
changes and entitlement to an 
effective date prior to January 20, 
2003 for the assignment of a 40 
percent disability rating for the 
service-connected lumbar spine 
disorder.  If the benefits sought on 
appeal remain denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


